76-01 37TH Ave. Realty Corp. v Dongbu Ins. Co., Ltd. (2017 NY Slip Op 00078)





76-01 37TH Ave. Realty Corp. v Dongbu Ins. Co., Ltd.


2017 NY Slip Op 00078


Decided on January 5, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 5, 2017

Friedman, J.P., Acosta, Mazzarelli, Andrias, Moskowitz, JJ.


2647 161256/13

[*1]76-01 37TH Ave. Realty Corp., et al., Plaintiffs-Appellants,
vDongbu Insurance Company, Ltd., Defendant-Respondent.


Carroll McNulty & Kull LLC, New York (Max W. Gershweir of counsel), for appellants.
Ken Maguire & Associates PLLC, Garden City (Kenneth R. Maguire of counsel), for respondent.

Order, Supreme Court, New York County (Ellen M. Coin, J.), entered September 25, 2015, which, to the extent appealed from as limited by the briefs, denied plaintiffs' motion for summary judgment declaring that defendant is obligated to indemnify plaintiff 76-01 37TH Ave. Realty Corp. in the underlying personal injury action, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment declaring that defendant is obligated to indemnify plaintiff 76-01 37TH Ave. Realty Corp. in the underlying action.
Since there is no dispute that all the allegations in the underlying action fall within the scope of the insurance policy issued by defendant, defendant is obligated to indemnify plaintiff 76-01 37TH Ave. Realty Corp. for any liability it is found to bear in that action, and the declaration need not await the final judgment therein (see Regal Constr. Corp. v National Union Fire Ins. Co. of Pittsburgh, PA, 15 NY3d 34, 39 [2010]; Maldonado v Kissm Realty Corp., 18 AD3d 627, 628 [2d Dept 2005], lv denied 5 NY3d 709 [2005]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 5, 2017
CLERK